Citation Nr: 1231747	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for eye disability, claimed as vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a May 2009 decision, the Board found that new and material evidence had been submitted and remanded the matter for further development.  This matter was remanded again in February 2011 for further development.


FINDINGS OF FACT

1.  The Veteran does not have eye disability causally related to injury, disease, or other event of his active duty service.  

2.  Refractive error of the eye is not a disability subject to VA compensation.


CONCLUSION OF LAW

Eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a),  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

With regard to the claim for vision loss, the record shows that in June 2004 the Veteran was informed of the information and evidence necessary to warrant reopening a claim as well as the information and evidence necessary to warrant entitlement to service connection.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2004, which was prior to the 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  In any event, any timing defect was cured with the readjudication of the case, most recently in a January 2012 supplemental SOC.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A letter dated in March 2006 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examinations, lay statements, and articles on eye disability printed from the internet.  The RO arranged for VA examinations in July 2009, July 2010 (for additional opinion), March 2011 and September 2011.  The September 2011 in particular is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and provided a basis for the etiology of the Veteran's eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2011).

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and in his Virtual VA record (VA's electronic records database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for vision loss.  Specifically, he asserts that his current vision problems are the result of his duties in service when he experienced severe eye strain, including working in locations with poor lighting (i.e. "working with manual typewriters in darkened work areas in field tents") and where there were rapid changes of darkness and light.  See, for example, Veteran's October 24, 2004 written statement. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It should be noted at this point that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for eye disability on any basis.  The Veteran's active duty service treatment records include a July 1969 periodic service examination report which noted that the Veteran reported that he had worn glasses since 1957, prior to service.  It was noted that his current prescription corrected to acceptable standards.  

In his written statements, the Veteran has reported that his eyes watered, burned, his vision became blurry and he had headaches due to his eye strain in service.  He stated that he reported to sick call and that he was given a recommendation that he no longer be assigned to positions where insufficient lighting existed.  He reported that his physical profile eyesight status was changed.  His May 1976 service separation examination report noted that he wore glasses for correction of refraction.

According to 38 C.F.R. § 3.303(c), refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  There is no persuasive evidence of any superimposed injury to the eyes during service.

Post-service, the Veteran has been diagnosed with cataracts (left eye); ocular hypertension (both eyes); and refractive error/presbyopia; dry eye/tear film imbalance; posterior blepharitis; and floaters.  See 2005 and 2009 VA examination reports.  There is no postservice medical evidence of an acquired eye disability until 2005, approximately 29 years after his discharge.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Current diagnoses of glaucoma, cataracts, hypertensive retinopathy, and macular degeneration have not been medically associated with the veteran's period of active service in the 1960s.  On the contrary, the two medical professionals who responded to requests to identify the etiology of his eye disorders both responded that his current eye disorders are due to age.  See July 2010 and September 2011 VA examination reports.

The only evidence which links the Veteran's current eye problems to service is the Veteran's contentions.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). For example, the Veteran is competent to give evidence about observable symptoms such as having watery eyes, a burning sensation in the eyes, or blurry or decreased vision.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a diagnosis of an eye disorder like cataracts or an etiological opinion relating a current eye diagnosis to service requires the type of medical training, credentials, and/or expertise that the Veteran is not shown to possess.  See 38 C.F.R. § 3.159(a)(2).

Eye disorders involve highly complex medical questions concerning an internal physical process and requires clinical testing, as evidenced by the detailed VA eye examinations which include Goldmann kinetic perimetry and tonometry results.  See September 2011 VA examination report.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Accordingly, the Veteran is not competent to diagnose specific eye disorders or determine etiology of such disorders.  A medical professional was specifically requested to provide a medical opinion as to whether current eye disabilities were related in service, and found, after specifically noting that the claims folder had been reviewed, concluded that none of the Veteran's eye disorders were service-related but instead were "age-related changes."  See September 2011 VA examination report.

With respect to the Internet materials the Veteran provided, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet materials submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Further, these materials are from a book originally published over 90 years ago, in 1920 by a man named W.H. Bates.  At a minimum, such evidence may not rise to the level of an authoritative writing necessary for competency.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot substantiate a claim.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board finds these materials of little to no probative value, and, to the extent they have any probative value, they are outweighed by the VA medical opinions described above.

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for eye disability claimed as vision loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


